Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 18, 2021

                                    No. 04-20-00478-CV

                                CITY OF SAN ANTONIO,
                                       Appellant

                                              v.

 Albert DAVILA, Individually; Madeline Davila, Individually; and Albert Davila as Trustee of
                the Albert Peña Davila and Madeline Davila Living Trust,
                                        Appellees

                 From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CI03387
                          Honorable Aaron Haas, Judge Presiding


                                       ORDER
       Appellees’ amended brief was due on February 18, 2021. See Tex. R. App. P. 38.6(b).
Before the due date, Appellees filed an emergency motion to extend the amended brief due date
to February 25, 2021, due to circumstances related to power and water outages in Bexar County.
Appellees’ motion is GRANTED. Appellees’ brief is due on February 25, 2021.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court